
	

114 HCON 71 IH: Providing for a plan to alleviate the effects of sequestration.
U.S. House of Representatives
2015-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. CON. RES. 71
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2015
			Mr. Rigell submitted the following concurrent resolution; which was referred to the Committee on the Budget, and in addition to the Committees on Ways and Means, Energy and Commerce, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		CONCURRENT RESOLUTION
		Providing for a plan to alleviate the effects of sequestration.
	
	
 Whereas there is strong bipartisan agreement that the Federal spending mechanism known as sequestration is severely impeding Congress’ ability to properly budget; Whereas there is strong bipartisan agreement that the cuts now in effect as a result of sequestration are severe, and will cause even greater harm if allowed to continue into fiscal year 2016;
 Whereas there is strong bipartisan agreement that the harm sequestration is doing to national defense, in particular, is grave and unacceptable, especially given that external threats are increasing worldwide;
 Whereas sequestration is a result of the failure of the Joint Select Committee on Deficit Reduction, established by the Budget Control Act, to reach a principled compromise;
 Whereas sequestration will continue to distort the budget process into fiscal year 2016 unless legislation is passed by Congress and signed into law by President Obama that would restore allocation levels;
 Whereas the Budget Control Act was signed into law on August 2, 2011, and sequestration went into effect on March 1, 2013;
 Whereas the Ryan-Murray agreement provided a short-term increase of the budget caps through September 30, 2015;
 Whereas only 12 legislative days for the House of Representatives and 15 legislative days for the Senate are tentatively scheduled in September, prior to the end of fiscal year 2015;
 Whereas Congress has not considered any proposals during the 114th Congress that would alter or replace the statutory caps required by sequestration; and
 Whereas our system of governance does not function without a willingness of a majority of Members of the House of Representatives and Senators to vote for a principled compromise based on sound policy, empirical data, and fact-driven projections: Now, therefore, be it
	
 That Congress— (1)must meet its constitutional obligation to provide for the common defense of the United States by restoring cuts mandated by sequestration;
 (2)acknowledges and reaffirms that providing for the common defense of the United States is a shared duty, which eclipses partisanship and party affiliation;
 (3)will have as its first legislative priority the enactment of legislation which restores no less than 75 percent of the pre-sequester levels established by the Budget Control Act of 2011;
 (4)will, simultaneously with the reversal of the cuts, enact legislation which fully offsets the increases in discretionary spending through a combination of reductions to mandatory spending and increases in revenue;
 (5)will reform mandatory spending by including in the legislation a Chained Consumer Price Index for Social Security and further means testing for Medicare; and
 (6)will increase revenues by including in the legislation the closure of tax loopholes and a cap on deductions for high-income households.
			
